               AmnRtcaN AnstrRArroN AssocrATroN"'
         ,.]




 -




Consumer Due Process Protocol
Statement of Principles
NationaL Consumer Disputes ACvisory Committee
                                                                                                                          EXHIBIT
Statement 0f PrincipLes

Principle 1. Fundamentally-Fair Process
                                                                                                                           F'
All parties are entitled to a fundamentally-fair ADR process. As embodiments of fundamental fairness, these Principles
should be observed in structuring ADR Programs.

Principle 2. Access to lnformation Regarding ADR Prograrrr


Providers of goods or services should undertake reasonable measures to provide Consumers with full and accurate
information regarding Consumer ADR Programs. At the time the Consumer contracts for goods or services, such
measures should include (1) clear and adequate notice regarding the ADR provisions, including a statement indicating
whether participation in the ADR Program is mandatory or optional, and (2) reasonable means by which Consumers may
obtain additional information regarding the ADR Program. After a dispute arises, Consumers should have access to all
information necessary for effective participation in ADR.

Principle 3. lndependent and lmpartial Neutral; lndependent Administration

1.   lndependent and lmpartial Neutra/. All parties are entitled to a Neutral who is independent and impartial.
2.    lndependentAdmnristration. lf participation in mediation or arbitration is mandatory the procedure should be administered
     by an lndependent ADR lnstitution. Administrative services should include the maintenance of a panel of prospective Neutrals,
     facilitation of Neutral selection, collection and distribution of Neutral's fees and expenses, oversight and implementation of ADR
     rules and procedures, and monitoring of Neutral qualiflcations, performance, and adherence to pertinent rules, procedures and
     ethical standards.
3.   Standards for Neutrals. The lndependent ADR lnstitution should make reasonable efforts to ensure that Neutrals understand
     and conform to pertinent ADR rules, procedures and ethical standards.
1.   Selection of Neutrals. The Consumer and Provider should have an equal voice in the selection of Neutrals in connection with a
     specific dispute.

5.   Disclosure and Disqualification. Beginning at the time of appointment, Neutrals should be required to disclose to the
     lndependent ADR lnstitution any circumstance likely to affect impartiality, including any bias or financial or personal interest
     which might affect the result of the ADR proceeding, or any past or present relationship or experience with the parties or their
     representatives, including past ADR experiences. The lndependent ADR lnstitution should communicate any such information
     to the parties and other Neutrals, if any. Upon objection of a party to continued service of the Neutral, the lndependent ADR
     lnstitution should determine whether the Neutral should be disqualified and should inform the parties of its decision. The
     disclosure obligation of the Neutral and procedure for disqualification should continue throughout the period of appointment.



                    Case 2:21-cv-00577-JPS Filed 06/30/21 Page 1 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                                        1      adr.org
            AunnrcaN AnsrrRArtoN AssoclAtIoNn'




Principle 4. Ouality and Competence of Neutrals

All parties are entitled to competent, qualified Neutrals. lndependent ADR lnstitutions are responsible for establishing
and maintaining standards for Neutrals in ADR Programs thcy administer.

Principle 5. Small Claims


Consumer ADR Agreements should make it clear that all parties retain the right to seek relief in a small claims court for
disputes or claims within the scope of its jurisdiction.

Principle 6. Reasonable Cost

l.   Reasonable Cost Providers of goods and services should develop ADR programs which entail reasonable cost to Consumers
     based on the circumstances of the dispute, including, among other things, the size and nature of the claim, the nature of goods or
     services provided, and the ability of the Consumer to pay. ln some cases, this may require the Provider to subsidize the process.

2,   Handling of Payment.ln the interest of ensuring fair and independent Neutrals, the making of fee arrangements and the
     payment of fees should be administered on a rational, equitable and consistent basis by the lndependent ADR lnstitution.


Principle 7, Reasonab'ly Convenient Location

ln the case of face-to-face proceedings, the proceedings should be conducted at a location which is reasonably
convenient to both parties with due consideration of their ability to travel and other pertinent circumstances. lf the parties
are unable to agree on a location, the determination should be made by the lndependent ADR lnstitution or by the Neutral

Principle B. Reasonable Time Limits


ADR proceedings should occur within a reasonable time, without undue delay. The rules governing ADR should establish
specific reasonable time periods for each step in the ADR process and, where necessary set forth default procedures in
the event a party fails to participate in the process after reasonable notice.

Principle 9. Right to Representation

All parties participating in processes in ADR Programs have the right, at their own expense, to be represented by a
spokesperson of their own choosing. The ADR rules and procedures should so specify.

Principle 1 0. Mediation

The use of mediation is strongly encouraged as an informal means of assisting parties in resolving their own disputes




                    Case 2:21-cv-00577-JPS Filed 06/30/21 Page 2 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                                        2   adr.org
              t&
                       AunnrcaN ARerrRArroN AssocIATIoNn

    -



Principle          1   1.   Aqreements to Arbitrate

Consumers should be given

         ..   clear and adequatc notice of thc arbitration provision and its consequences, including a statement of its mandatory or
              optional character;
         b.   reasonable access to information regarding the arbitration process, including basic distinctions between arbitration and
              court proceedings, related costs, and advice as to where they may obtain more complete information regarding arlcitration
              procedures and arbitrator rosters;
        c.    notice of the option to makc use of applicable small claims court procedures as an alternative to binding arbitration in
              appropriate cases; and,
        d.    a clear statement of thc means by which the Consumer may exercise the option (if any) to submit disputes to arbitration or
              to court process.


Principle 1 2. Arbitration Hearinqs

1.      Fundamentally-Fair Hearino. All parties are entitled to a fundamentally-fair arbitration hearing. This requires adequate notice
        of hearings and an opportunity to be heard and to present relevant evidence to impartial decision-makers. ln some cases, such
        as some small claims, the requirement of fundamental fairness may be met by hearings conducted by electronic or telephonic
        means or by a submission of documents. However, the Neutral should have discretionary authority to require a face-to-face
        hearing upon the request of a party.
2.      Confidentiality in Arbitration. Consistent with general expectations of privacy in arbitration hearings, the arbitrator should make
        reasonable efforts to maintain the privacy of the hearing to the extent permitted by applicable law. The arbitrator should also
        carefully consider claims of privilege and confidentiality when addressing evidentiary issues.


Principle i 3. Access to lnformation

No party should ever be denied the right to a fundamentally-fair process due to an inability to obtain information material
to a dispute. Consumer ADR agreements which provide for binding arbitration should establish procedures for
arbitrator-supervised exchange of information prior to arbitration, bearing in mind the expedited nature of arbitration.

Principle 14. Arbitral Rerrredies

The arbitrator should be empowered to grant whatever relief would be available in court under law or in equity.

Principle 15. Arbitration Awards

1   .    Final and Binding Award; limited Scope of Review lf provided in the agreement to arbitrate, the arbitrator's award should be
        final and binding, but subject to review in accordance with applicable statutes governing arbitration awards.

2.      Standards to Guide Arbitrator Decision-Making. ln making the award, the arbitrator should apply any identified, pertinent
        contract terms, statutcs and legal precedents.
3.       Explanation of Award. At the timely request of either party, the arbitrator should provide a brief written explanation of the basis
        for the award. To facilitatc such requests, the arlcitrator should discuss the matter with the parties prior to the arbitration hearing.

CoNSUMER DUE PRocEss PR0T0C0L STATEMENT 0F         PRTNCTPLES
                               Case 2:21-cv-00577-JPS Filed 06/30/21 Page 3 of 33 Document 15-6                                       3    adr.org
               AnnnnrcaN AnnrrnarloN AssocIATIoN''
 3


lntroduction: Genesis of the Advisory Committee

Recent years have seen a pronounced trend toward incorporation of out-of-court conflict resolution processes in
standardized agreements presented to consumers of goods and services. Some of these processes (such as mediation
and non-binding evaluation) involve third party intervention in settlement negotiations; others involve adjudication
(binding arbitration). Such processee have the potential to be of signiflcant value in making dispute resolution quicker, less
costly, and more satisfying.l

Yct because consumer contracts often do not involve arm's length negotiation of terms, and frequently consist of
boilerplate language presented on a take-it-or-leave it basis by suppliers of goods or services, there are legitimate
concerns regarding the fairness of consumer conflia resolution mechanisms required by suppliers. This is particularly true
in the realm of binding arbitration, where the courts are displaced by private adjudication systems. ln such cases,
consumers are often unaware of their procedural rights and obligations until the realities of out-of-court arbitration
are revealed to them after disputes have arisen.2 While the results may be entirely satisfactory, they may also fall short of
consumers' reasonable expectations of fairness3 and have a significant impact on consumers' substantive rights and
remedies.a

The use of mediation and other forms of alternative dispute resolution (ADR) by various state and federal courts has also
raised concerns regarding quality, effectiveness and fairness. The response has been a number of national, state and
local initiatives to establish standards for the guidance and information of courts, Until now however, there has been no
comparable national effort in the private consumer sphere.

ln the spring of 1997,the ,American Arbitration Association@ (Ar'vq@) announced the establishment of a National Consumer
Disputes Advisory Committee. The stated mission of the Advisory Committee is:

    To bring together a broad, diverse, representative national advisory committee to advise the American Arbitration
    Association in the development of standards and procedures for the equitab/e resolution of consumer disputes.



1   See, e.g., CPR lnstitute for Dispute Resolution, ADR Cost Savings & Eenefit Studies (Catherine Cronin-Harris, ed. 1994) (summarizing some of the research findings
    ontherelativcadvantagesADRmayoffer).Seealso, e.g.,Maddenv.KaiserFoundationHosp.,17Cal.3d699,711,552P.2d1178,1186(1976) ("Thespeedand
    economy of arbitration, in contrast to the expense and delay of a jury trial, could prove helpful to all parties....")

2   The arbitration egrcement may be included in the "fine print" in a brochure of terms and conditions inside a box of goods. See, e.9., Hill v. Gateway 2000, lnc.,
    105 F.3d 1147 (7th Cir 1997) (Customers agreed to computer company's contract terms, including arbitration agreement, by failing to return merchandise within 30
    deys). Sce Age of Compelled Abitration,1997,Wis. L. Rev33, tK)-53 (Offering a "cautionary tale" regarding employment arbitration agreement.)

3   Sce Mark E. Budniu, Arbitration of Disputes Between Consumers and Financial ,nst/'tutions: A Serious Threat to Consumer Protection, 10 Ohio St. J. On Disp. Res.
    267 (nil     (diccusring proccdural limitations of arbitration in treating consumer disputes with banks and lenders); Schwartz, supra note 2 (discussing issues relating
    to adhesion contracts involving employees and consumers); Jean R. Sternlight, Rethinking the Constitutionality of the Supreme Couttb Preference for Binding
     Arbitration: A Fresh Assessmen t of Jury Trial, Separation of Powers, and Due Process Concerns, 72 Tu lane L. Rev. 1 (1997) (discussing due process concerns with
    binding arbitration undcr employment and consumer contracts). See, e.9., EngallaV. Permanente Med. Grp.,938 P2d 903 (Cal. 1997) (medical group may not
    compcl arbitration where it administers own arbitration program, fraudulently misrepresents speed of arbitrator selection process, and the forces delays); Eroemmer
    V Abortion Serv. of Phocnix, S4O P.2d 101 3 (Az. 1 992) kefusing to enforce agreement in "adhesion contract" where drafter inrerted potentially self-serving term
    requiring solc erbitrator of medical malpraaice claims to be licensed medical doctor).
4   Sec Schwartz, supra noto 2, at 60{1 (discursing perceptions regarding relative damages awards in court and in arbitration),6446 (summarizing some 3tatistic!
    on arbitrrtion awards). Scc alro William W Park, Whcn andWhy Arbitration Matters, in The Commercial Way to Justice 73, 75 (G.M. Beresfort Hartwell ed., 1997)
    (" Who intcrprcts !n...lgr.cmcnt will frcqucntly be more eignificant than whatthe applicable law says about the agreement....").

                       Case 2:21-cv-00577-JPS Filed 06/30/21 Page 4 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                                                                          4     adr.org
                  AnnnntcaN ARgtrRAttoN AssocIATIoN.'

    -



ln light of its stated mission, the Advisory Committee's recommendations are likely to have a direct impact on the
development of rules, procedures and policies for the resolution of consumer disputes under the auspices of the MA.

The Advisory Committee's recommendations may also have a significant impact in the broader realm of consumer ADR. A
Statement,of Principles which is perceived as a broadly-based consensqs regarding minimum requirements for mediation
and arbitration programs for consumers of goods and services may influence the evolution of consumer rules generally
and the development of state and federal laws governing consumer arbitration agreements. The standards may affect the
drafting of statutes and influence judicial opinions addressing the enforceability of arbitration agreements pursuant to
existing state or federal law.s

Scope of the Consumer Due Process Protocol

The Consum er Due Process Protocol (Protocol) was developed to address the wide range of consumer transactions
those involving the purchase or lease of goods or services for personal, family or household use. These include, among
other things, transactions involving: banking, credit cards, home loans and other financial services; health care services;
brokerage services; home construction and improvements; insurance; communications; and the purchase and lease of
motor vehicles and other personal property.

Across this broad spectrum of consumer transactions, the Protocol applies to all possible conflicts from small claims to
complex disputes. ln light of these realities, the Advisory Committee sought to develop principles which would establish
clear benchmarks for conflict resolution processes involving consumers, while recognizing that a process appropriate
in one context may be inappropriate in another. Therefore, the Protocol embodies flexible standards which permit
consideration of specific circumstances.

ln some cases, the AAA is developing or has developed special dispute resolution policies and procedures governing
particular transactional systems. A recent example is its current initiative with respect to ADR in contracts for health care
services. Where the general principles set forth in this Protocol conflict with more specific standards developed under the
auspices of the AAA or some other independent organization with relatively broad participation by affected parties, the
latter should govern.

There are other transactions that share many of the features of consumer transactions, such as those involving small
businesses and individual employment contracts. While the Protocol was not developed for specific application to such
other transactions, there may be circumstances in which the Protocol might be applied by analogy to ADR in those
venues. Thc Principles articulated here are likely to have an impact on minimum standards of due process for other ADR
systems involving persons of disparate bargaining power.

Each section of this document is devoted to treatment of a discrete topic concerning consumer ADR. lt begins with                                                         a
basic Principle that embodies the fundamental reasonable expectation of consumers as defined by the Advisory


5       See, e.9., Cole v. Surns lntcrnational Securily Serviccq1 05 F.3d 1 465 (D.C.Cir. 1 997) (Citing Due Process Protocol for Employment Disputes). The consensus-based

        approach of thc broadly constituted group rcflccts the "public interest" model espoused by Professor Speidel. See Richard E. Speidel, Contract Theory and
        Sccuritjcs Arbitretion: Whithcr Consent?, 62 Brook. L. Rcv. 1335 (1996).


                            Case 2:21-cv-00577-JPS Filed 06/30/21 Page 5 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES
                                                                                                                                                                 5     adr.org
            AnnnnrcaN AnslrRAtroN AssocrATIoN.'
  J


Committee. Each Principle is accompanied by Reporter's Comments that explain the rationale of the Advisory Committee
in the context of other emerging standards. ln addition, some Principles are supplemented by Practical Suggestions for
putting the Principles into practice.

The specific mention of mediation and binding arbitration reflects the current emphasis on these processes in consumer
conflict resolution. The Advisory Committee recognizes that a number of other approaches are being employed to resolve
commercial and consumer disputes, and encourages their use in accordance with the spirit of the Protocol.

The signatories to this Protocol were designated by their respective organizations, but the Protocol reflects their personal
views and should not be construed as representing the policy of the designating organizations. Although the following
Principles reflect a remarkable degree of consensus, achieved during the course of several meetings of the entire Advisory
Committee, subcommittee deliberations, exchanges of numerous memoranda and of five drafts of the Protocol, Advisory
Committee members at times accepted compromise in the interest of arriving at a common ground. As was the case with
the task force which developed the Employment Due Process Protocol, opinions regarding the appropriateness of binding
pre-dispute arbitration agreements in consumer contracts were never fully reconciled. Like that group, however, the
Advisory Committee was able to address standards for ADR processes within the given context.


Gtossary of Terms

Consumer


Consumer refers to an individual who purchases or leases goods or services, or contracts to purchase or lease goods or
services, intended primarily for personal, family or household use.

Provider


Provider refers to a seller or lessor of goods or services to Consumers for personal, family or household use.

ADR Process


An ADR (Alternative Dispute Resolution) Process is a method for out-of-court resolution of conflict through the
intervention of third parties. Mediation and arbitration are two widely used ADR processes.

Mediation

Mediation refers to a range of processes in which an impartial person helps parties to a dispute to communicate and to
make voluntary informed choices in an effort to resolve their dispute. A mediator, unlike an arbitrator, does not issue a
decision regarding the merits of the dispute, but instead facilitates a dialogue between the parties with the view of helping
them arrive at a mutually agreeable settlement.




                  Case 2:21-cv-00577-JPS Filed 06/30/21 Page 6 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES
                                                                                                                 6   adr.org
                Att,rnRtcaN AnstrRATtoN AssocIATIoN'''
 J
         ,..i




Arbitration

Adcitration is a process in which parties submit disputes to a neutral third person or persons for a decision on the merits.
Each party has an opportunity to present evidence to the arbitrator(s) in writing or through witnesses. Arbitration
proceedings tend to be more informal than court proceedings and adherence to judicial rules of evidence is not usually
required. Arbitrators decide cases by issuing written decisions or "awards." An award may or may not be binding on the
parties, depending on the agreement to arbitrate. A "binding" arbitration award may be enforced as a court judgment
under the terms of federal or state statutes, but judicial review of arbitration awards is limited.

Neutra   I




A Neutral is a mediator, arlcitrator, or other independent, impartial third party selected to intervene in a
Consumer-Provider dispute.

ADR Agreement

An ADR Agreement is an agreement between a Provider and a Consumer to submit disputes to mediation, arbitration,
or other ADR Processes. As used in this Statement, the term includes provisions (sometimes incorporated by reference)
in standard contracts furnished by Providers which signify the assent of the Consumer and Provider to such processes
(although the assent may only be the "generalized assent" typically given by Consumers to standard terms).

ADR Program


An ADR Program is any program or service established by or utilized by a Provider of goods and services for out-of-court
resolution of Consumer disputes. The term includes ADR rules and procedures and implementation of administrative
structures.

lndependent ADR lnstitution

An lndependent ADR lnstitution is an organization that provides independent and impartial administration of ADR Pro-
grams for Consumers and Providers, including, but not limited to, development and administration of ADR policies and
procedures and the training and appointment of Neutrals.


Major Standards and Sources

The Reporter's Comments accompanying these Principles cite a number of existing standards and sources relied upon by
the Advisory Committee. The more frequently cited standards and sources are set forth below by their full title as well as
the abbreviated title that appears in the Comments.

American Arbitration Association, CommercialArbitration Rules, July 1, 1996 (AAA Commercial Rules)

American Arbitration Association, Constructio n lndustry Dispute Resolution Procedures, Oct. 15, 1997 (AAA Construction
Procedures)
                     Case 2:21-cv-00577-JPS Filed 06/30/21 Page 7 of 33 Document 15-6
CONSUMER DUE PR0CESS PR0T0C0L STATEMENT 0FPRINCIPLES                                                             7 adr.org
           AunnrcaN AnslrRArroN AssocrATroNu'
 J

American Arbitration Association, Wireless lndustry Arbitration Rules, July 15, 1997 (AAA Wireless Rules)

American Arbitration Association & American Bar Association, Code of Ethics for Arbitrators in Commercial Disputes
(1977) (Code of Ethics for Arbitrators)


Center for Dispute Settlement, lnstitute of Judicial Admin., Standards for Court-Connected Mediation Programs
(Standards for Court-Connected Programs)

Council of Better Business Bureaus, lnc., Arbitration (Binding) (BBB Arbitration Rules)

CPR-Georgetown Commission on Ethics and Standards in ADR Working Group on Provider Organizatio ns, Principles for
ADR Provider Organizations (Draft of ,April 4, 1998) (Principles for ADR Provider Organizations)

Federal Arbitration   Aa,9   U.S.C. "1 -16 (as amended and in effect July   1   ,   1992) (Federal Arbitration Act)

Blue-Ribbon Advisory Panel on Kaiser Permanente Arbitration, The Kaiser Permanente Arbitration System;                A   Review and
Recommendations for lmprovement 1 (1998) (Kaiser Permanente Review and Recommendations)

Joint Committee (American Arbitration Association, American Bar Association and Society of Professionals in Dispute
Resolution) on Standards of Conduct, Standards of Conduct for Mediators (1994) (Joint Standards for Mediators)

Society of Professionals in Dispute Resolution (SPIDR) Commission on Oualifications, Ensuring Competence and Quality in
Dispute Resolution Practice (Draft Repoft1994\ (SPIDR Report on Qualifications)

Society of Professionals in Dispute Resolution (SPIDR) Law and Public Policy Committee, Mandated Participation and
Settlement Coercion: Dispute Reso/ution as /t Re/ates to the Courts (1991) (SPIDR Report on Court-Mandated ADR)

Society of Professionals in Dispute Resolution (SPIDR) Commission on Qualifications, Princip/es Concerning Qualifcations
(1 989) (SPIDR Principles)



Task Force on Alternative Dispute Resolution in Employment, A Due Process Protocolfor Mediation and Arbitration                 of
Statutory Disputes Arising Out of the Employment Relationship (1995) (Employment Due Process Protocol)

Uniform Arbitration Act, 7 U.A.A. 1 (19971(Uniform Arbitration Act)




                 Case 2:21-cv-00577-JPS Filed 06/30/21 Page 8 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES
                                                                                                                          8   adr.org
           AmnnrcaN AnsrrRArroN AssocrATIoNu'
 3


Principte 1. Fundamentatty-Fair Process

All parties are entitled to a fundamentally-fair ADR process. As embodiments of fundamental fairness, these Principles
should be observed in structuring ADR Programs.

Reporter's Comments


Users of ADR are entitled to a process that is fundamentally fair. Emerging standards governing consensual and
court-connected ADR programs reflect pervasive concerns with fair process. See, e.g., lll lan R. Macneil, Richard E.
Speidel, & Thomas J. Stipanowich, Federa/ Arbitration Law: Agreements, Awards & Remedies lJnder the Federal Arbitration
Aa'32.2.1 (1994) [hereinafter FederalArbitration Law ](noting "universal agreement" that arbitrators must provide parties
with fundamentally-fair hearing). See also Kaiser Permanente Reyiew and Recommendations 1 ("As the sponsor of a
mandatory system of arbitration, Kaiser Permanente must assure a fair system to their members, physicians and staff.")

Where conflict resolution processes are defined by a written contract, that writing is often viewed by courts as the primary
indicator of the "procedural fairness" for which the parties bargained. As the Advisory Committee recognized, however,
ADR agreements in most Consumer contracts are "take-it-or-leave-it" contracts which are not products of negotiation by
Consumers. See David S. Schwartz, Enforcing Smal/ Print to Protect 8ig Business: Employee and Consumer Rrghts C/aims
in an Age of Compelled Arbitration, 1997 Wis. L. Rev. 33, 55-60 (discussing adhesion dimension of pre-dispute arbitration
agreements in standardized contracts); Kaiser Permanente Review and Recommendations 28 (noting that many members
of a major HMO have no realistic alternative for medicalcare). lt is possible, therefore, that contracts to which they have
generally assented contain ADR Agreements which fall so far short of Consumers' reasonable expectations that they would
not have entered into the agreement had they been aware of the provisions. Thus, although these Principles attempt to
enhance the likelihood that Consumers will have specific knowledge of ADR provisions at the time of contracting, the
Advisory Committee also believed it necessary to describe a baseline of reasonable expectations for ADR in Consumer
transactions. These Principles identify specific minimum due process standards which embody the concept of fundamental
fairness, including: informed consent; impartial and unbiased Neutrals; independent administration of ADR;qualified
Neutrals; access to small claims court; reasonable costs (including, where appropriate, subsidized Provider-mandated
procedures); convenient hearing locations; reasonable time limits; adequate representation; fair hearing procedures;
access to sufficient information; confidentiality; availability of court remedies; application of legal principle and precedent
by arbitrators; and the option to receive a statement of reasons for arbitration awards.

Where provisions in a standardized pre-dispute arbitration agreement fail to meet Consumers' reasonable expectations,
there is authority for the principle that courts may properly refuse to enforce the arbitration agreement in whole or in part.
SeeRestatement(Second)of Contracts'211 (1981); Broemmerv.Abortion Services of Phoenix,Ltd.,173Ariz. 148,840
P.2d 101 3 (1992) (standardized arbitration agreement was unenforceable where its terms fell beyond patient's reasonable
expectations); Graham v. Scissor-Ia il, lnc., 623 P,2d 165 (Cal. 1981) (arbitration clauses in adhesion contracts are
unenforceable if they are contrary to the reasonable expectations of parties or unconscionable). Cf . Cole v, Eurns
 lnternationalSecurity Services, 105 F.3d 1465 (D.C. Cir.1997) (setting forth minimum due process standards for judicial
enforcement of arbitration agreement in the context of a statutory employment discrimination claim where the employee
was required to enter into the agreement as a condition of employment). Procedural fairness in Consumer arbitration


                 Case 2:21-cv-00577-JPS Filed 06/30/21 Page 9 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                             9   adr.org
       - AmnRtcaN AnetrRArrox                     AssocIATION"'




agreements may also be policed under other principles. See, e.g., Stirlen v. Supercuts, 51 Cal. App.4tn Supp. 1519,60 Cal.
Rptr.2d 138 (1997) (finding remedial limits in "adhesive" employment agreement unconscionable); Enga/la v. Permanente
Med. Grp.,938 P.2d 903 (Cal. 1997) (arbitration agreement was unenforceable if there was substantial delay in arbitrator
selection contrary to consumer's reasonable, fraudulently induced, contractual expectations).

Because the Principles in this Protocol represent a fundamental standard of fairness, waiver of any of these Principles in
a pre-dispute agreement will naturally be subject to scrutiny as to conformity with the reasonable expectations of the
parties and other judicial standards governing the enforceability of such contracts. Assuming they have sufficient speciflc
knowledge and understanding of the rights they are waiving, however, Consumers may waive compliance with these
Principles after a dispute has arisen.


Principte 2. Access to lnformation Regarding ADR Program

Providers of goods or services should undertake reasonable measures to provide Consumers with full and accurate
information regarding Consumer ADR Programs. At the time the Consumer contracts for goods or services, such measures
should include (1)clear and adequate notice regarding the ADR provisions, including a statement indicating whether
participation in the ADR Program is mandatory or optional, and (2) reasonable means by which Consumers may obtain
additional information regarding the ADR Program. After a dispute arises, Consumers should have access to all information
necessary for effective participation in ADR.

Reporter's Comments


See SPIDR Report     on Qualifications at 9 ("Consumers are entitled to know what tasks the neutral . . . may perform and
what tasks they are expected to perform in the course of a particular dispute resolution service.") Cf. SP,DR Princples at
 6-7 ("ltis the responsibility of...private programs offering dispute resolution services to define clearly the services they
provide...[and provide information aboutthe program and Neutrals to the parties.]"); Kaiser Permanente Reviewand
Recommendations 29 (provider of medical services has duty to provide users with "enough information and facts to allow
them to understand the aclual operation of the arbitration system "); Principles for ADR Provider Organizations 2. At a
minimum, Consumers should be provided with (or have prompt access to) written information to explain the process. This
should include general information describing each ADR process used and its distinctive features, including:

r   the nature and purpose of the process, including the scope of ADR provisions;
*   an indication of whether or not the Consumer has a choice regarding use of the process;
*   the role of parties and attorneys, if any;
*   procedures for selestion of Neutrals;
r   rules of conduct for Neutrals, and complaint procedures;
*   fees and expenses;
r   information regarding ,ADR Program operation, including locations, times of operation, and case processing procedures;
*   the availability of special services for non-English speakers, and persons with di$abilities; and,
*   the availability of alternatives to ADR, including small claims court.
                   Case 2:21-cv-00577-JPS Filed 06/30/21 Page 10 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                                  10    adr.org
            AunRtcaN ARetrRATroN AssocrATroN"




See, e.g., BBB Arbitration Ru/es (defining arbitration and the roles of various participants; providing "checklist" for
Consumers preparing for arbitration; setting forth procedural rules). Cf . Standards for Court-Connected Programs' 3.2.b.
(listing information which courts sponsoring mediation should provide to program users). See a/so SPIDR Princrples at
6-7 (listing information which private programs should offer to parties regarding the program and participating Neutrals).
Consumers should also be able to obtain a copy of pertinent rules and procedures. ln the case of binding arbitration
provisions, there should also be a straightfonruard explanation of the differences between arbitration and court process,
See Principle 11 "Agreements to Arbitrate." Although the Provider of goods or services is charged with the responsibility
for making certain that Consumers have access to appropriate information regarding ADR, the lndependent ADR lnstitution
has an important role in this area. The lndependent ADR lnstitution must be prepared to communicate to the parties all
information necessary for effective use of the ADR process(es), particularly after a dispute arises.

All materials should be prepared in plain straightforward language. As a rule, such information should be in the same
language as the principal contract for goods or services. See, e.9., N.Y Pers. Prop. Law' 427 (McKin ney 1997).See a/so
Standards for Coun-Conneded Programs' 3.2.b., Commentary at 3-4 (lf a significant percentage of the population served
is monolingual in a particular language, the material should be available in that language.)

Practical Suggestions


An example of a creative approach to providing information about Consumer ADR is provided by a major university
medical center's Health Care Dispute Resolution Program. The medical center provides prospective patients with a written
explanation of mediation and arbitration procedures for resolution of health care-related disputes one month before they
visit the center to complete the remaining paperwork. As the written materials explain, the program is voluntary; patients
are not required to opt for the procedures as a condition to receiving treatment. Patients may contact the center for
additiona I information regardin g the processes.

For purposes of allowing Consumers access to information about dispute resolution programs, thg MA makes available
an 800 customer service telephone number. ln addition, the MA, like some other lndependent ADR lnstitutions, also has
a World Wide Web site; it posts its rules and an explanation of its mediation and arbitration procedures on the Web site. A
panel proposing reforms to a major HMO-sponsored arbitration system recommended the creation of an "ombudsperson
program to assist members in navigating the system of dispute resolution." Kaiser Permanente Review and
Recommendations 2.43.


Principle 3. lndependent and lmpartiaI Neutrat; lndependent Administration

1.   lndependent and lmpartial Neutra/. All parties are entitled to a Neutral who is independent and impartial.
2.    lndependent Administration. lf participation in mediation or arbitration is mandatory, the procedure should be administered by
     an lndependent ADR lnstitution. Administrative services should include the maintenance of a panel of prospective Neutrals,
     facilitation of Neutral selection, collection and distribution of Neutral's fees and expenses, oversight and implementation of
     ADR rules and procedures, and monitoring of Neutral qualifications, performance, and adherence to pertinent rules, procedures
     and ethical standards.

3.   Standards for Neutrals. The lndependent ADR lnstitution should make reasonable efforts to ensure that Neutrals understand
     and conform to pertinent ADR rulcs, procedures and ethical standards.

                   Case 2:21-cv-00577-JPS Filed 06/30/21 Page 11 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                                     11   adr.org
            AunnrcaN AnetrRArtoN AssoclArroNn'
 J


4.   Selection of Neutrals. The Consumer and Provider should have an equal voice in the selection of Neutrals in connection with a
     speciflc dispute.

5.   Disc/osure and Disqualification. Beginning at the time of appointment, Neutrals should be required to disclose to the
     lndependent ADR lnstitution any circumstance likely to affect impartiality, including any bias or financial or personal interest
     which might affect the result of the ADR proceeding, or any past or present relationship or experience with the parties or their
     representatives, including past ADR experiences. The lndependent ADR lnstitution should communicate any such information
     to the parties and other Neutrals, if any. Upon objection of a party to continued service of the Neutral, the lndependent ADR
     lnstitution should determine whether the Neutral should be disqualified and should inform the parties of its decision. The
     disclosure obligation of the Neutral and procedure for disqualiflcation should continue throughout the period of appointment.


Reporter! Comments

The concept of a fair, independent and impartial Neutral (or Neutral Panel) is enshrined in leading standards governing
arbitration and mediation. See Federal Arbitration,Act' 10(a) (2)t Uniform Arbitration Aa' 12(a) (2); nAA Commercia/ Ru/es
12,13,14,19; BBB Arbitration Rules 6, 8. The Joint Standards for Mediators describe mediator impartiality as "central" to
the mediation process and require mediators to conducl mediation in an impartial manner. Joint Standa rds for Mediators,
Art. ll; Standards for Court-Connected Programs ' 8.1.a. Similar policies animate standards requiring mediators to disclose
conflicts of interest and to conduct the mediation in a fair manner. Joint Standards for Mediators, Arts. lll, Vl; SPIDR
 Principles, Principles 4.b., c., f.;6.d., e., i.; Standardsfor Court-Connected Programs'8.1.b.

When Neutrals are appointed by a court or other organization, the appointing entity has an important obligation to
ensure their impartiality. This obligation entails a reasonable level of oversight of Neutral performance. Comments to the
Joint Standards for Mediators indicate that "[w]hen mediators are appointed by a court or institution, the appointing
agency shall make reasonable efforts to ensure that mediators serve impartially." Joint Standards for Mediators, Art. ll.
The Standards for Court-Connected Programs therefore require courts to "adopt a code of ethical standards for
mediators [covering, among other things, impartiality and conflia of interest], together with procedures to handle violations
of the code." Standards for Court-Connected Programs ' 8.1. For these and other reasons, the integrity and impartiality of
the administrative organization is also important; the growing use of arbitration and mediation in the Consumer context
has also raised issues regarding the administration of such processes. See, e.g., Engalla v. Permanente Med. Grp.,928
P.2d 903 (Cal. 1997). See generally Edward Dauer, Engallab Legacy to Arbitration, ADR Currents, Summer 1997, atl;
Princples for ADR Provider Organizations (setting forth general principles of responsible practice for ADR Provider
Organizations, "entities which hold themselves out as offering, brokering or administering dispute resolution services").

ln addition to appointing Neutrals, administering institutions often perform many functions which have a direct impact
on the conduct of the dispute resolution process, including functions sometimes performed by Neutrals. The consensus
of the Advisory Committee was that the reality and perception of impartiality and fairness was as essential in the case of
lndependent ADR lnstitutions as it was in the case of individual Neutrals. Thus, the Advisory Committee concluded that
when an ADR Agreement mandates that parties resort to mediation or arbitration, the administering lndependent
ADR lnstitution should be independent of either party and impartial. See, e.g., Kaiser Permanente Review and
 Recommendations 31 (recommending, first and foremost, the "creation of an independent, accountable administrator"
forthe Kaiser Permanente arbitration system to counter "perception of bias" raised by "self-administration"). See also
 Principles for ADR Provider Organizations (draft standards for organizations providing ADR services). For this and other

                   Case 2:21-cv-00577-JPS Filed 06/30/21 Page 12 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                                      12    adr.org
       J,
            AunRtcaN AnerrRArroN AssocIATIoN"
 J




reasons, this Principle may be the single most significant contribution of the Protocol. ln the long term, moreover, the
independence of administering institutions may be the greatest challenge of Consumer ADR.

Broad disclosure of actual or potential conflicts of interest on the part of prospective Neutrals is critical to the real and
perceived fairness of ADR. Although consenting parties have considerable freedom to choose Neutrals, including those
with experience in a particular industry or profession, the key to informed consent is broad disclosure by prospective
Neutrals, Therefore, a long line of authority under federal and state arbitration statutes establishes the principle that an
arbitrator's failure to disclose certain relationships or other facts which raise issues of partiality may result in reversal of an
arbitration award. See generally lll Federal Arbitration Law Ch. 28 (discussing legal and ethical rules governing arbitrator
impartiality). The principle of disclosure is embodied in leading arbitration rules and ethical standards. See AAA
Commercial Rule 19, NASD Code' 10312; BBB Arbitration Rules 6, 8.

Ihe Joint Standards for Mediators mandate disclosure of "all actual and potential conflicts of interest reasonably known
to the mediator" including any "dealing or relationship that might create an impression of possible bias." Joint Standards
for Mediators, Art. lll. Thereafter, the mediator must await the parties' agreement to proceed with mediation. The
same concerns require mediators to identify and avoid conflicts during (and even after) mediation. /d. Cf. Employment
Due Process Protocol' C.4. (mediators and arbitrators have a duty to disclose any relationship which might reasonably
constitute or be perceived as a conflict of interest); SP,DR Principles, Principles 4.b., c., f.;6.d.,e., i.; Standards for
Court-Connected Programs ' 8.1.b.

Although they did not establish it as a requirement under these Principles, most members of the Advisory Committee
endorsed the concept of a "list selection" process similar to that employed by the AAA. See hM Commercial Rule 14.
Under this process, the lndependent ADR lnstitution provides each of the parties with lists of prospective Neutrals and
invites the parties to identify and rank acceptable individuals. Mutually acceptable Neutrals are thereby identified. The AAA
approach served as the model for other ADR standards. See, e.9., Employment Due Process Protocol' C.3.; Securities
lndustry Conference on Arbitration, List Selection Rule (Final Draft, Sept. 18, 1997) (proposed by SICA as modification to
Section 8 of the Uniform Code of Arbitration); Proposed Rule Change by National Association of Securities Dealers, File
No. SR-NASDO97 (proposed by NASD as modification to Rules 10310 and 1031 1 of the NASD Code of Arbitration
Procedure). The concern was expressed that the list selection approach may create a financial tie between Neutrals in the
pool and Providers, who will be "repeat players" in the ADR Program. Such considerations may mandate, among other
things, a larger panel of Neutrals, rotating assignments, or disclosure of past awards rendered by arbitrators.

ln the interest of informed selection, the Advisory Committee recommends that parties be provided with or have access
to some information regarding recent ADR proceedings conducted by prospective Neutrals. Cf. Employment Due Process
 Protocol' 8.3 (recommending that parties be provided with names, addresses, and phone numbers of party
representatives in a prospective arbitrator's six most recent cases to aid in seleaion).

The dictates of fairness also extend to the conduct of ADR sessions. Thus, for example, arbitrators generally are forbidden
from communicating with parties outside of hearings. See lll Federal Arbitration Law' 32.4. Similarly, standards for
mediator conduct demand impartiality. See, e.g., Standards for Court-Conneded Programs' 8.1.



                 Case 2:21-cv-00577-JPS Filed 06/30/21 Page 13 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                                 13   adr.org
          AnnnRtcaN AnetrRATtoN AssocIATIoN.'
 J

Although the rules and procedures of an ADR Program and oversight by the lndependent ADR lnstitution are important
                                                                                                                               in

assuring the impartiality of Neutrals, it is also essential that Neutrals be bound to perform in accordance
                                                                                                               with recognized
ethical standards. ln the case of arbitrators, the leading ethical standard is the Code of Ethics for Arbitrators
                                                                                                                  in Commercial
                                                                                             require impartiality. See, e'9.,
Disputes (current version). Similarly, ethical standards governing mediator eligibility also
Standards for Court-Connected Programs ' 8.1. lt is the responsibility of the lndeoendent ADR lnstitution to
                                                                                                                   develop or
adopt ethical standards for Neutrals and to ensure that Neutrals understand and       conform  to applicable  standards.

                                                                                                      "party-arbitrator," and
Some arbitration procedures provide for a "tripartite" panel in which each party appoints its own
the two party-arbitrators select a third arbitrator to complete the panel. See generallylll Federal Arbitration
                                                                                                                 Law' 28.4i see
                                                                                 (1997) (noting problems  with  party-arbitrator
also Alan Scott Rau, lntegrity in private Judging,38 S. Tex. L. Rev. 485, 505-08
                                                                                                                    Consumer
concept). For a number of reasons, the Advisory Committee believed such practices should be avoided the
                                                                                                             in
                                                                                                             42 (expressing
sphere, and that all arbitrators should be neutral. Cf , Kaiser Permanente Review and Recommendations
serious concerns regarding tripartite panel approach).

Practical Suggestions


lndependent ADR lnstitutions should develop procedures which are appropriate to each of the ADR Programs
                                                                                                               by the
they administer. A helpful model for program administrators is the User Advisory Committee now being utilized
MA to establish procedures and policies for ADR in the areas of employment, construction, health care, and other
                                                                                                           volunteer
transactional settings. Cf . Kaiser Permanente Review and Recommendations 32 (recommendinE "on-going,
Advisory Committee" comprised of representatives of various interest groups, including "an appropriate consumer
advocary organization" to consult in development of arbitration program). Such entities should provide a forum
                                                                                                                in which
                                                                                              policies and procedures
representatives of Consumers and Providers cooperate in the development and implementation of
governing an ADR program, including selection of Neutrals'

For selection of Neutrals, the lndependent ADR lnstitution might utilize a list procedure similar to that used by the
A,qA. The list of prospective Neutrals should include pertinent biographical information, including the names
                                                                                                                   of parties
                                                                                  prospective  Neutral. Cf. Employment     Due
and representatives involved in recent arbitration proceedings handled by the
process Protocol' B.3 (recommending that parties be provided with names, addresses, and phone numbers of party
representatives in a prospective arbitrator's six most recent cases to aid in selection). Each party should be afforded
                                                                                                                  in this
discretion to reject any candidate with or without cause. Failing agreement on a Neutral or panel of Neutrals
fashion, the Neutral should be appointed by the lndependent ADR lnstitution, subject to objection for
                                                                                                      good cause.


 Principl.e 4. Quality and Competence of Neutrats

All parties are entitled to competent, qualified Neutrals. lndependent ADR lnstitutions are responsible for establishing
and maintaining standards for Neutrals in ADR Programs they administer.

 Reporter's Comments


 Organizations providing ADR services for Consumer transactions should have a continuing obligation to monitor
                                                                                                                     the
 quality of the services they provide. This obligation requires that they establish and maintain standards for Neutrals within
                 Case 2:21-cv-00577-JPS Filed 06/30/21 Page 14 of 33 Document 15-6                                  14 adr.org
                                       PRINCIPLES
 CONSUMER DUE PROCESS PROTOCOL STATEMENT 0F
          AnnnnrcaN AnerrRArroN AssocIATIoN"'
 e


the program which are appropriate to the issues or disputes being addressed. The SPIDR Commission on Oualifications
calls upon private as well as public programs offering ADR services to set and monitor program performance. See SPIDR
Princples, Principle 6, at 3-4. Likewise, the Standards for Court-Connected Programs call upon courts to "ensure that the
mediation programs to which they refer cases are monitored adequately...and evaluated [periodicallyl." Standards for
 Court-Connected Programs'6.0.            r




The most critical element in ADR quality control is the establishment and maintenance of standards of competence
for Neutrals within the program. "Competence" refers to "the acquisition of skills, knowledge and...other attributes"
deemed necessary to assist others in resolving disputes in a particular setting. See SPIDR Report on Qualifications at 6.
ln 1989, the SPIDR Commission on Qualifications published a list of general skills and areas of knowledge that should be
considered by groups establishing competency standards. See SPIDR Principles, Principle 11, at 4-7 .

While ensuring the competence of Neutrals is always important, it is particularly "critical in contexts where party choice
over the process, program or neutral is limited" a reality of many Consumer ADR programs. See SP,DR Report on
Qualifications at 5; SPIDR Principles, Principle 3 at 2 (extent to which Neutral qualifications are mandated should vary
by degree of choice parties have over dispute resolution process, ADR Program, and Neutral). The SPIDR Commission on
Qualifications requires private programs to, among other things, establish clear criteria for the selection and evaluation
of Neutrals and conduct periodic performance evaluations. SPIDR Princip/es at 3. See also SPIDR Report on Oualifications
at 6 (Neutrals, professional associations, programs and Consumers should all have responsibility for addressing and
assessing Neutral performance); American Bar Ass'n Young Lawyers Div. & Special Comm. On Alternative Means of
Dispute Resolution, Resolving Disputes: An Alternative Approach, A Handbook for Establishment of Dispute Settlement
Centers 32 (1983) (noting importance of post-mediation evaluation by administering agency).

The Advisory Committee concluded that it would be inappropriate (and, probably, impossible) to set forth a set of
universally applicable qualifications for Neutrals in Consumer disputes. The Advisory Committee's conclusions parallel
those of other groups establishing broad standards for the conduct of ADR. See, e.g., SP,DR Report on Qualifications;
SP,DR Princp/es at 1,2. As the SPIDR Commission on Oualiflcations determined, Neutral qualifications are best
established by joint efforts of concerned "stakeholders" in specific contexts. See, e.g., Kaiser Permanente Review and
Recommendations 35-36 (recommending involvement of advisory committee in development of arbitrator qualifications).

It is important for Consumers to have a voice in establishing and maintaining standards of competence and quality in
ADR programs. The SPIDR Commission on Qualifications recently observed that "consumers...share a responsibility with
programs, [Neutrals]...and associations to join in evaluating and reporting on the performance of [Neutralsl...and programs
and contributing to the development of policies and standards on qualifications." SP,DR Report on Q.ualifications, ' G.2.
at 9. See also SPIDR Principles, Principle 2 at 2 (private entities making judgments about neutral qualifications should be
guided by groups that include representatives of consumers of services). Although Neutral expertise is traditionally a
hallmark of arbitration, technical or professional experience often carries with it the perception if not the reality of bias.
From the Consumer's perspective, therefore, an arbitrator who shares the professional or commercial background of a
Provider may not be the idealjudge. See, e.g., Broemmer v. Abortion Serv. of Phoenri 840 P.2d 1013 (Ariz.1*2) (adhesion
arbitration agreement provided by abortion clinic which, among other things, required arbitrator to be a licensed
obstetrician/gynecologist, was unenforceable as beyond reasonable expectations of patient).


                 Case 2:21-cv-00577-JPS Filed 06/30/21 Page 15 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                           15    adr.org
             AunRrcaN AnetrRATIolr AssocIATIoN"'
 J     ,Ci




                                                                                                              ADR program
An lndependent ADR lnstitution's responsibility for the qualifications of Neutrals in a particular Consumer
                                                                                                                   program
diaates the development of an appropriate training program. ldeally, the training should include a mentoring
                                                                                                                   Arbitration
with experienced Neutrals as well as coverage of applicable principles of Consumer law. See Mark E. Budnitz,
                                                                                                          10 Ohio St' J. on
of Disputes Between Consumers and Financiallnstitutions: A Serious Threat to Consumer Protection,
                                                                                            respecting consumer claims against
lJisp. Res. 267 ,3i5 (arbitrators need special legal expertise to. address statutory issues
                                                                                                           prospective
financial institutions). Successful completion of such training should be reflected in the information on
Neutrals furnished to the parties prior to selection. Cf. Employment Due Process Protocol' C.2.

                                                                                                            recognizes the
The Advisory Committee generally supports the concept of broad choice in selection of Neutrals, and
                                                                                                                  one who
right of Consumers and plviders to jointly select any Neutral in whom the parties have requisite trust, even
                                                                                                                 Protocol'
does not possess all of the qualifications recommended by an ADR Program. Cf . Employment Due Process
                                                                                                                            C'1 ';
                                                                                                       in selecting mediators,
Standards for Court-Connected Programs'13.4 ("Parties should have the widest possible latitude
                                                                                                        matter; that they are
consistent with public poliry."). This assumes, of course, that both parties have a true choice in the
                                                                                                                  have made
duly  informed about the background and qualifications of the Neutrals proposed, and that all such Neutrals
full disclosure of possible conflicts of interest in accordance with Principle 3'

Practical Suggestrons

                                                                                                                of a training
Elements of effective quality control include the establishment of standards for Neutrals, the development
                                                                                                               parties will vary
program, and a progr"r oiongoing performance evaluation and feedback. Because the requirements of
                                                                                                                regard for the
with the circumstances, it will be necessary to establish standards for Neutrals in an ADR Program with due
specific needs of users of the program. As noted in connection with Principle 3, a helpful model
                                                                                                   for program administrators
                                                                             procedures   and  policies for ADR in the areas of
is the User Advisory Committee now being utilized by the AAA to establish
                                                                                                                   and Provider
employment, construction, health care, and other transactional settings. Such entities could bring Consumer
                                                                                 programs  to train, qualify and monitor   the
representatives together to assist in the development and implementation of
performance of Neutrals.


Principte 5. Smal.l. Claims

                                                                                              in a small claims court for
Consumer ADR Agreements should make it clear that all parties retain the right to seek relief
disputes or claims within the scope of its jurisdiction'

 Reporter's Comments

                                                                                                    disputes may be
Disputes arising out of Consumer transactions often involve relatively small amounts of money. Such
well-suited to resolution by informal ADR processes and judicial small claims procedures,

                                                                                                            minor amounts of
Within the judicial system, the least expensive and most efficient alternative for resolution of claims for
                                                                                                        relatively expeditious
money often lies in small claims courts. These courts typically provide a convenient, less formal and
judicial forum for handling such disputes, and afford the benefit, where  necessary   of the coercive powers   of the judicial



                 Case 2:21-cv-00577-JPS Filed 06/30/21 Page 16 of 33 Document 15-6                                   16   adr.org
 CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES
           AunRrcaN AnsrrRArtou AssocIATIoN"
3

                                                              claims tribunals is an important right of Consumers which
system. The Advisory committee concluded that access to small
should not be waived by a pre-dispute ADR Agreement'

Practical Suggestions


Because, for cases involving small amounts of money, parties
                                                              retain the option of an oral hearing in small claims court' it
may be reasonable for the ADR Agreement to prouiie for arbitration
                                                                       of small claims without a face'to-face hearing' such
alternatives may include "desk arbitration," which involves the
                                                                making of an arbitration award based on written
submissions; proceedings conducted by telephone or electronic     data transmission; and other options' see Principle 12'

                                                                             in resolving consumer disputes' At least one
Mediation conducted by telephone conference call has also proven effective
                                                                        warranty claims'
major auto manufacturer has successfully used this technique to resolve

Principle 6. Reasonab[e Cost
                                                                         ADR programs which entail reasonable cost to consumers
1.   Reasonable cost. providers of goods and services should develop
     based on the circumstances of the dispute, including, among other
                                                                          things, ihe size and nature of the claim, the nature of goods
                                                                            cases, this may require the Provider to subsidize the
     or services provided, and the ability of the Consumer to pay. ln some
     process.
                                                                             Neutrals, the making of fee arrangements and the
2.    Handting of payment.ln the interest of ensuring fair and independent
                                                             equitable  and consistent  basis by the lndependent ADR lnstitution'
     payment of fees should be administered on a
                                                    '.Itronal,

 Reporter's Comments


 A fundamental principle of our civiljustice system is that a person
                                                                          should never be denied access to a court due to an
                                                              justice system is heavily subsidized, and that users pay only a small
 inability to pay court costs, The reality is thal the public
                                                                           indigent litigants may be afforded relief from even these
 fraction of the actual cost of trial and related procedures. Moreove[
                                                                                          ADR programs, in which courts defray all
 small fees. This principle has been extended in many cases to court-connected
                                                                              See standards for court-connected Programs, "
 or part of the expenses of mediation or court-connected arbitration.
 5.1 .a, 13.0 (,,[c]ourts should impose mandatory attendance
                                                                  only when the cost of mediation is publicly funded"; "lc]ourts
                                                                     parties' ability to pay"). According to data from the National
 should make mediation available to parties regardless of the
                                                                                  did not depend upon the parties to pay mediator
 center for State courts, ADR databa.", uppro-*irately 60% of programs
 fees for contract and tort cases; no programs charged user fees
                                                                       for mediation of small claims. See Standards for
  Court-Connected     P   rograms' 13.2., Commentary at 1 3-4'

 Similar policies have prompted various private ADR tribunals
                                                                   to institute mechanisms for waiving filing fees and other
                                                                              10332 (permitting Director of Arbitration to waive
 administrative expenses in appropriate cases. see, e.g., NASD code'
                                                                               Lehman Bros., 1nc.,832 F supp' 1540' 1543 (s'D'
 fees or deposits for parties in securities arbitration); N"ron v. Shearson
 Fla. 1993) (employee, although required to bear expenses of
                                                                   pursuing civil rights claim in arbitration, might seek waiver
                                                                        concluded that to be enforceable with respect to actions
 of fees under NA5D rules). one federal court of appeals recently
                                                                            agreement must not "require employees to pay
 under statutes governing employment discrimination, an arbitration

                   Case 2:21-cv-00577-JPS Filed 06/30/21 Page 17 of 33 Document 15-6                                          17   adr.org
 CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES
           AunnIcaN AnsrrRArIoN AssoctAtIoN''
 J


either unreasonable costs or any arbitrators' fees or expenses as a condition of access to the arbitration forum."
Cole v. Burns lnt'/ Security Serv., 105 F.3d 1465, 1482-84 (D.C. Cir. 1997).

Due to the wide range of transactions and the equally broad spectrum of conflict in the Consumer arena, it is inappropriate
to mandate bright-line rules regarding ADR costs. ln determining what is reasonable, consideration shourld be given to the
nature of the conflict (including the size of monetary claims, if any), and the nature of goods or services provided. ln some
cases, it may be possible to fulfill the principle of reasonable cost by the use of the lnternet, the telephone, other
electronic media, or through written submissions . See, e.g., Michael F. Altschul & Elizabeth S. Stong, NM Develops New
 Arbitration Rules to Reso/ve Wireless Disputes, ADR Currents, Fall 1W7 , at 6. Abbreviated procedures may be particularly
appropriate in the context of small monetary claims, where there is always the alternative of    a   face-to-face hearing in small
claims court. See Principle 5.

ln some cases, the need to ensure reasonable costs for the Consumer will require the Provider of goods or services to
subsidize the costs of ADR which is mandated by the agreement. lndeed, many companies today deem it appropriate to
pay most or all of the costs of ADR procedures for claims and disputes involving individual employees. See Mei L. Bickner,
et al, Developrnents in EmploymentArbitration,52 Disp. Res. J.8 (1997). The consensus of the Committee was that if
participation in mediation is mandated by the ADR agreement, the Provider should pay the costs of the procedure,
including mediator's fees and expenses. The Committee considered, and ultimately rejected, the alternative of establishing
specific requirements for Provider subsidization of the cost of arbitration procedures, other than to conclude that the
Provider of goods and services should ensure the consumer a basic minimum arbitration procedure appropriate to the
circumstances.

ln some cases, an arbitrator may find it appropriate to defray the cost of Consumer participation in arbitration by an award
of costs. Some lemon laws provide for such relief. See, e.g., Chysler Corp. v. Maiocco,2O9 Conn. 579,552 A.2d 1207
(1989) (applying Connecticut Lemon Law); Walke r v. General Motors Corp.,'160 Misc.2d 903, 6'1 1 N.Y.S.2d 741 (1994)
(applying provision of New York Lemon Law permitting "prevailing consumer" to receive award of attorney's fees); Genera/
Motors Corp. v. Fischen 140 Misc.2d 243, 530 N.Y.S.2d 484 (1988)(same). ln some cases, it may be appropriate for an
arbitrator in a Consumer case to render an award of attorney's fees pursuant to statute or in other cases where a court
might do so. Without such an award, however, the Committee does not support the proposition that Providers are
required to subsidize Consumers' attorney's fees for ADR.

At the same time, there are legitimate concerns that having the Provider pay all or a substantial portion of neutral's
fees and expenses may undermine the latter's impartiality. For this reason, as observed in the Employment Due Process
 Protocol, "[i]mpartiality is best assured by the parties sharing the fees and expenses of the mediator and arbitrator. "
 Employment Due Process Protocol ' 6. See a/so Stephen J. Ware, Arbitration and Unconscionability After Doctor's
Associates, lnc. v. Casarotto, 31 Wake Forest L. Rev. 1001 , 1 023 (1 996). But see Alan Scott Rau, lntegrity in Private Judging,
38 S. Tex. L. Rev. 485, 528 (1997). Therefore, the Advisory Committee concludes that Consumers should have the option to
share up to half of the Neutral's fees and expenses. ln addition, unless the parties agree otherwise after a dispute arises,
the handling of fee arrangements and the payment of fees should be conducted by the lndependent ADR lnstitution.
The latter, "by negotiating the parties' share of costs and collecting such fees, might be able to reduce the bias potential



                 Case 2:21-cv-00577-JPS Filed 06/30/21 Page 18 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                                18   adr.org
J         AnnnnrcaN AnstrRATtoN AssoctAtloN"'




                                                                 and/or arbitrator without disclosing the parties' share
of disparate contributions by forwarding payment to the mediator
therein." Employment Due Process Protocol ' 6'

                                                             partly by unpaid volunteers. see, e'g', BBB Arbitration Rules
some ADR programs serving consumers are staffed wholly or
at 2^ The use of such programs, including community dispute
                                                            resolution centers, may be a satisfactory means of addressing
                                                            cases involving low stakes. However, concerns have been
cost concerns associated with consumer ADR, particularly in
                                                              volunteer Neutrals. see Standards {or court'connecred
expressed by some authorities regarding overdependence on
                                                                                                      programs)' care
 programs, .13.1, Commentary at 13-2(warning of dangers of exclusive reliance on volunteers in ADR
                                                                  to make certain that lower  cost does  not come at the
must be taken by those responsible for overseeing such programs
expense of adequately qualified Neutrals'

Practical Suggestions


ln the event that an ADR procedure is mandated by the Provider
                                                                     of goods and services and the consumer demonstrates
                                                                   Provider should front such costs subject to allocation in the
an inability to pay all or part of the costs of the protedure, the
arbitration award or mediation settlement'

                                                                          cost by the use of the lnternet, the telephone' other
ln some cases, it may be possible to fulfill the principle of reasonable
                                                                         F. Altschul & Elizabeth s' stong, AAA Develops New
electronic media, or through written submissions. see, e.g., Michael
                                                                  Fall 1997 , at 6'
 Arbitration Rules to Resolve Wreless Disputes, ADR Currents,

 PrincipLe 7. Reasonab[y Convenient Location

 ln the case of face-to-face proceedings, the proceedings
                                                           should be conducted at a location which is reasonably
                                                                    to travel and other pertinent circumstances' lf the parties
 convenient to both parties with due consideiation of their ability
 are unable to agree on a location, the determination should
                                                             be made by the lndependent ADR lnstitution or by the Neutral


 Reporter's Comments

                                                              take place at a location that is reasonably convenient
 The Advisory committee concludes that ADR proceedings should
 to all parties.

                                                                        of consensual conflict resolution, permitting minimal
 Flexibility in choosing a hearing location is a theoretical advantage
                                                                      terms may put one party at a great disadvantage'
 cost and inconvenience to all parties. on the other hand, location
                                                                         resolution. This is particularly true with regard to
 significantly increasing the cost and logistical complexity of dispute
                                                                        witnesses as well as the parties and their
 binding arbitration, which may involve the participation of multiple
 representatives. See lll Federal Arbitration Law' 32'8'3'

                                                                   hearings will be conducted in a particular place are
 Typically, contractual agreements which provide that arbitration
                                                                                 129 F.3d 851 (6'h cn' 1997) (under Federal
 honored by the   courts. see, e.g., Management Recruiters lnt'I, lnc. v. Bloor,
                                                                         are enforceable, and may not be upset by state
  ArbitrationAct, forum expectations of parties in arbitration agreement

                 Case 2:21-cv-00577-JPS Filed 06/30/21 Page 19 of 33 Document 15-6                                  19   adr.org
 CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPTES
            AmnntcaN AnetrRArtoN AssocIATIoN"'
.J


                                                                      (noting "prima facie validity" of forum-selection clauses,
law); Bear Stearns & co, v. Bennett, 93g F.2d 31 , 32 (2"d cir. 1991)
                                                                                    (7'h cir.), cert. denied, 469 u.s' 1037, 105 s'
including those in arbitration agreements); snyder v. smith, 796F.zd 409,419
                                                                                                clause in commercial agreement)'
ct. 513, g3 L. Ed.2d 403 (1gg4) (courts must give effect to freely-negotiated arbitration
                                                                             Act). Cf . Carnival Cruise Lines, lnc' v' Shute, 449
See ll Feder al Arbitration Law' 24.2.3.4 (discussing Federal Arbitration
                                                                                                  on cruise ship passenger ticket
               S.Ct. 1522, 113 L. Ed. 2d 622(1991) 0udicial forum selection clause in terms
            .1
u.s.5g5,1 1

enforceable);M/sBremenv.Zapataoff-shoreco.,4o7 u.s. 1,92s.ct. 1907.321.Ed.2d(1972)(judicialforumselection
                                                                     is shown by the resisting party to be unreasonable
clauseis prima facie valid and should be enforced unless enforcement
under the circumstances).

The same is true of cases where the parties agree to a process for selecting
                                                                                location, such as that provided by the MA
Rules. See, e.g., AAA CommercialRule 1 1. Thlre is authority for
                                                                   pre-award challenges to location selection mechanisms'
                                                                       judicial review appropriate where choice of arbitration
 Aerojet-General corp. v. AAA, 47g F.2d 24g (grh cir. 1g73) (pre-award
                                                                                 irreparable injury). Again, howeveL such
locale not made in good faith and one or more parties are faced with severe
                                                                                  de Servicio de Sa/ud v. McAuto systems, 878
action is likely to be deemed appropriate only in extreme cases. See Seguro
                                                                                    (D. Minn' 1978)'
F.2d 5, 9 n.6 (1". Cir. 1989); S.J. Groves & sons co. v. AAA,452 F Supp .121,124

                                                                                   judicial forum selection provisions' see Mark E'
some courts, however, have identified limits on locational designations in
                                                                                          A          Threat to consumer Protection,
Budnitz, Arbitrationof Disputes Between Consumers and Financiallnstitutions: Serious
                                                                                 Print to Protect Big Eusiness: Employee and
10 ohio St. J. on Disp. Res. 267 , 292; David S. Schwartz, Enforcing Small
                                                                                     Rev. 96,121n.366. Forum selection clauses may
consumer Rights claims in an Age of compelled Arbitration, 1997 wis. L.
                                                                                         was the result of fraud, undue influence,
be overcome if it can be demonstrated that their incorporation in the contract
                                                                                    inconvenient that it would effectively deprive a
or an extreme disparity in bargaining power, or if the selected forum is so
                                                                                                     N'J' 176,188'97,680 A'2d 618'
party of a day in court. See, e.g., Kubis & PersykAssoc., lnc. v. Sun Microsystems,lnc.,l46
                                                                               of forum selection clauses); Moses v. Business card
 624-29(19g6) (reviewing cases and recognizing limits on enforceability
                                                                              112 s. ct. 81 , 116 L.Ed.2d 54 (1991) (in considering
 Expr., lnc., gzg F.2d1 131, 1 136-39 (6,h cir.), cert. denied, 502 u.s. 821,
                                                                                      with convenience of parties and witnesses
change of venue motion, forum selection clause must be considered along
                                                                                 552 W.D. Mo. 1990) (denying venue change in
and overall fairness); Hoffmanv. Minuteman Press lnt'l,1nc.,747 F. Supp.
                                                                                     and alleged fraud in the inducement); cutter v'
accordance with forum selection agreement on basis of extreme hardship
 scott& FetzerCo.,510F.Supp.g05,gog(E.D.Wis. 1g81)kefusingtoenforceforumselectionclauseonbasisofstateFair
                                                                                     See also Restatement (secon d) of Conflict
 Dealership Law and observing that clause was not the subject of negotiation).
                                                                                  unless it is unfair or unreasonable); Benjamin
 of Laws g0 (1969) lagree.ent regarding place of action will be given effect
          ,

 Levin & Richard Morr]son, Kubis and the changing Landscape of Forum
                                                                              selection c/auses, 16 Franchise ' L'J'97 (1997)
                                                                                                 by statute and case law); Donald
 (discussing trend to limit enforceability of forum selection clauses in franchise agreements
 B. Brenne' rhere is a DevelopingTrend Among Courts of Making Choice
                                                                                of Forum clauses in Franchise Agreements
 Presumptively lnvalid,102 Com. L.J. 94 (1997) (same)'

                                                                          franchise agreement presumptively invalid, the New
 ln the course of finding a judicial forum selection provision in a form
                                                                         relevant to enforceability: (1) whether the provision
 Jersey supreme couJr""ognized that the following factors may be
 is the product of arm,s length negotiations or is effectively imposed
                                                                         by a party with disproportionate bargaining power;
 and (2) whether the provistn provides an "indirect benefit to...[the
                                                                         stronger party by making] litigation more costly and
               for economically weaker...[parties] that often lack the sophistication and resources
                                                                                                        to litigate effectively
 cumbersome

                  Case 2:21-cv-00577-JPS Filed 06/30/21 Page 20 of 33 Document 15-6                                     20   adr.org
 CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES
          AnnnRrcax ARerrRAtrot t AssoCIATIoN"'




a long distance from home. " Kubis, 1 46 N.J. at 1 93-94, 680 A.2d at 626-27 . See also Model Choice of Forum Ac.' 3(4')
Comment (1968) ("A significant factor to be considered in determining whether there was an abuse of economic power or
other unconscionable means' [sufficient to deny enforcement to a forum selection clause]    is   whether the choice of forum
agreement was contained in an adhesion, or take-it-or-leave-it' contract. ").

Such considerations may also affect the enforclability of an agreement to arbitrate. See Patterso n v. lTTConsumer
FinancialCorp.,l4 Cal. App.4'n, 1659, 18 Cal. Rptr.2d 563 (1993)(arbitration provisions in loan agreements requiring
California consumers to arbitrate in Minnesota were unconscionable).

Similar concerns have led some states to enact laws placing geographical limitations on the situs of arbitration. See, e.9.,
 Hambellv. Alphagraphics Franchising |nc.,779 F. Supp.910 (E.D. Mich. 1991) (provision in franchise agreement for
arbitration to take place outside state is void and unenforceable under Mich. Stat. Ann. ' 19.854(27) (fl (198a)); Donmoor,
lnc. v. Sturtevant,44g So.2d 869 (Fla. Ct. App. 1984) (clause in contract providing for arbitration in another state is
unenforceable). Of course, such laws may be preempted by federal substantive law within the scope of the Federal
Arbitration Act. See Levin & Morrison, supra, at 1 15-16.

ln light of concerns such as the foregoing which are also relevant in the consumer arena, the Advisory Committee
concluded that contractual ADR provisions should include a commitment to conduct ADR at a "reasonably convenient
location." Some members of the Advisory Committee favored setting an arbitrary mileage limit (i.e. "no more than 50
miles from the place where the transaction occurred")while others advocated the nearest large city. Others pointed out
that parties sometimes relocate. There was general agreement, however, that an agreed-upon process for independent
determination of the locale if the parties fail to agree would be fair and equitable to both parties. See, e.9., MA Rule 11;
 lJniform Code of Arbitration ' 9; NASD Code of Arbitration Procedure' 10315. A similar function may be performed by the
arbitrator or other duly appointed Neutral. (Ihe AAA Rules already accord arbitrators the authority to set specific sites for
arbitration hearings. See AAA Rule 21.)

ln many cases, it may be possible to minimize the need for long distance travel and attendant expenses through the
use of telephonic communications and submission of documents. An example of the application of such devices is the
Expedited Procedures 6f 1fis AAA Rules, which are generally applied to claims of $50,000 or less. See MA Rules 9, 53-57.
See also Uniform Code of Arbitration ' 2. Telephonic mediation has long been a feature of some lemon law programs, and
is currently being used in Consumer ADR by the National Futures Association (NFA). The National Association of
Securities Dealers (NASD) is currently conducting a pilot program utilizing telephonic mediation.

Recent projects sponsored by the Better Business Bureau, the American Arbitration Association, and other organizations
suggest the possibilities of online conflict resolution for online transactions as well as other kinds of disputes. See
generally George H. Friedman , Alternative Dispute Resolution and Emerging Online Technologies: Challenges and
Opportunities, 19 Hastings Comm. & Ent. L.J. 695 (1997).

lf, as proposed, Consumers have the alternative of pursuing relief in a small claims court of competent jurisdiction, many
concerns associated with long distance travelwillbe obviated with regard to small claims.




                Case 2:21-cv-00577-JPS Filed 06/30/21 Page 21 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                            21   adr.org
 J           AvrnRtcaN AngtrRArlox AssocIATIoNo'




Practical Suggestions


Unless a convenient location can be specifically identified in the ADR agreement, the location
                                                                                               should be left to the
agreement of the parties after a dispute has arisen. The rules governing ADR under the agreement should
                                                                                                           establish a
procea,ifordetermination of the location byan independentparty(such as a Neutralorthe lndependentADR lnstitution)
if   the parties cannot agree on a location.

                                                                                                            with or without
ln some cases, it may be reasonable to conduct proceedings by telephone or electronic data transmission,
                                                                                                         of arbitration of
submission of documents. See, e.g., Principle 12. Such options may be particularly desirable in the
                                                                                                    case

small claims, since the parties have the choice of going to small claims court. See Principle 5.


PrincipLe B. Reasonable Tlme Limits

                                                                                                  ADR should establish
ADR proceedings should occur within a reasonable time, without undue delay. The rules governing
                                                                                                         procedures in
specific reasonable time periods for each step in the ADR process and, where necessary set forth default
the event a party fails to participate in the process after reasonable notice.

Reporter's Comments

                                                                                                                   efficient
A primary impetus for conflict resolution outside the court system is the potential for relatively speedy and
                                                                                                            prompt conclusion is
resolution of disputes. From the Consumer's perspective, moreoverr the expectation of a reasonably
likely to be, along with cost savings, the leading perceived advantage of consensual mediation
                                                                                                      or arbitration.  See
                                                                                                          (speed and economy
 Maddenv. Kaiser Foundation Hospitals, 17 Cal.3d 6W,711, 131 Cal. Rptr.882, 552P.zd1178(1976)
of arbitration, in contrast to the expense and delay of jury trial, could prove helpful to all parties).

                                                                                                             of Neutrals.
The principle of relatively prompt, efficient conflict resolution underlies standards governing the conduct
Mediators are admonished that "[a] quality process requires a commitment by the mediator to diligence ..."
                                                                                                                 Joint
                                                                                           "[m]ediators should  only  accept
Standards for Mediators, Art. Vl. The Joint Stand ards for Mediators also comment that
cases when they can satisfy the reasonable expectations of the parties concerning the timing
                                                                                                 of the process. " ld.

                                                                                                              resolution within
 A basic requirement is that the rules governing ADR establish and further the basic principle of conflict
 a reasonable time. This means not only that the rules should set forth specific time
                                                                                         periods for various steps in the ADR
                                                                                                                      after due
 process, but that default rules come into play if a party fails to participate in the manner required by the rules
                                                                                                                e.9., Rules 6, 8,
 notice. This principle is embodied in leading ADR standards, including ths AAA Commercial Rules. See,
 11,13, 14, 15,21,95,36,41.Seea,so BBBArbitrationRule2T("BBBshall makeeveryefforttoobtainafinalresolutionof
                                                                                                                 at the
 your complaint within 60 days, unless state or federal law provides otherwise. This time period may be extended
 request of the customer. ").

 Of course, it is not enough that the agreement places strict time limitations on procedural steps if these limitations
                                                                                                                        are
                                                                                                                    disparity
 not effectively enforced a likely occurrence when an ADR Program is not independent of the Provider' Extreme
 between stipulated time limits and actual practice under arbitration rules may  render an arbitration  agreement

                    Case 2:21-cv-00577-JPS Filed 06/30/21 Page 22 of 33 Document 15-6                                 22   adr.org
 CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES
 J            AnnnRrcaN AnstrRArtoN AssocrATIoN"'




unenforceable, as discussed at length in a recent California Supreme Court decision. See generally Engalla v. Permanente
Med. Grp.,lnc., 938 P.2d 903 (Cal. 1997). The court pointedly observed,

[M]any large institutional users of arbitration, including most health maintenance organizations (HMO's), avoid the
potential problems of delay ln the selection of arbitrators by contracting with neutral thir'J party organizations, such as the
American Arbitration Association (AAA). These organizations will then assume responsibility for administering the claim
from the time the arbitration demand is filed, and will ensure the arbitrator or arbitrators are chosen in a timely manner.

ld. at975-76. ln response to this decision, Kaiser appointed an advisory panel to propose reforms to its arbitration
program. See Kaiser Permanente Review and Recommendations 33-34 (recommending establishment of and adherence
to stated arbitration process deadlines).

Similarly, courts interpreting state lemon laws have acknowledged the right of Consumers to forgo arbitration and sue
in court when the statutory period for the lemon law remedy elapsed without a remedy through no fault of their own.
 See, e.g., Hatison v. Nissan Motor Corp., 1 1 1 F.3d 343 (3'd Cn. 19971(court suit permissible where BBB failed to conduct
arbitration within stipulated period); Ford Motor Co. v. Ward,577 So.2d 641 (199U (Consumer not required to exhaust
arbitration procedures before bringing suit where dealer made it impossible for Consumer to arbitrate).

Practical Suggestions


When a Consumer dispute involves a small amount of money and relatively straightforward issues, it is reasonable to
assume that an out-of-court resolution of such issues should be relatively quick. ln such cases, it may be appropriate to
develop expedited procedures and to set outside time limits on ADR Processes. Thus, for example, "Fast Track"
arbitration procedures for construction disputes provide that "[tlhe arbitration shall be completed by settlement or award
within sixty (60) days of confirmation of the arbitrator's appointment, unless all parties agree othenruise or the arbitrator
extends this time in extraordinary cases..." NM Construction Procedures,' F-12. The rules also require the award to be
rendered within seven days from the closing of the hearing. See id.,' F-11 .

Similarly,   ths AAA Wireless         forth Fast Track procedures for matters involving less than $2,000 in claims or
                                Rules set
counterclaims, The Fast Track contemplates a "desk" arbitration procedure involving a hearing on documents; a limit of
one seven-day extension on the time to respond to a claim or counterclaim; notice by telephone, electronic mail and
other forms of electronic communication and by overnight mail, shortened time limits to select an arbitrator; no discovery
except in extraordinary cases; a shortened time limit for rendition of award; and a time standard which sets a goal of 45
days from appointment of the arbitrator to award.


Principle 9. Right to Representation

All parties participating in processes in ADR Programs have the right, at their own expense, to be represented by     a
spokesperson of their own choosing. The ADR rules and procedures should so specify.




                   Case 2:21-cv-00577-JPS Filed 06/30/21 Page 23 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                            23    adr.org
 3          AunRrcaN ARelrRArtoN AssocIATIoN'"




Reporter! Comments

The right to be counseled by an attorney or other representative is an important one that is frequently reflected in
standard rules governing ADR proceedings. See, e.g., AAA Commercial Rule 22 NASD Code' 10316; BBB Arbitration
Ru/e   9.                                           t


The Advisory Committee adapted pertinent provisions of the Emp/oyment Due Process Protocol. See Employment Due
Process Protocol ' 8.1.


ln the interest of full disclosure of potential conflicts of interest on the part of Neutrals, the Advisory Committee
recommends that the names and affiliations of lawyers and other representatives of each party be communicated to
prospective Neutrals and to all parties prior to selection of Neutrals.

As previously noted, the Advisory Committee recognizes that the cost of legal services should be borne by the parties
who are receiving the services, and Providers should not be expected to subsidize the cost of legal representation for
Consumers. There may, howeveri be situations where an arbitrator awards attorney! fees in circumstances where they
would be available in court. See Commentary to Principle 6.

The Advisory Committee recognizes that the involvement of non-attorney representatives in some forms of binding
arbitration has raised issues respecting the unauthorized practice of law. The Committee takes no position regarding
these issues.

Practical Suggestions


Although the cost of legal services should be borne by the parties who are receiving the services, lndependent ADR
lnstitutions should provide Consumers with information regarding referral services and other institutions which might offer
assistance in locating and securing competent spokespersons, such as bar associations, legal service associations, and
Consumer organizations.


Principte 1 0. Mediation

The use of mediation is strongly encouraged as an informal means of assisting parties in resolving their own disputes.

Reporter's Comments


The increasing popularity of mediation has been a primary impetus for the revolution in conflict resolution approaches.
Mediation describes a range of processes in which an impartial person helps disputing parties to communicate and to
make voluntary informed choices in an effort to resolve their dispute. The rapid growth of mediation may be attributed to
its informality, flexibility, and emphasis on the particular needs of disputing parties. For this reason, mediation is uniquely
adaptable to a wide spectrum of controversies.



                 Case 2:21-cv-00577-JPS Filed 06/30/21 Page 24 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                             24   adr.org
            AuERrcaN AnslrRArtoN AssocIATIoN"'
j


                                                                                                 national standards
The widespread use of mediation in court-connected programs inspired the development of a set of
for such endeavors. See generally Standards for Court-Connected Programs'

parallel developments are occurring in the private sphere. Recently, the leading standard construction industry contract
was modified to require mediation as an element in project conflict resolution, necessitating modification
                                                                                                           of related AAA
ru   les. See AAA QlnsfTuction Procedures.

                                                                                                                        but
Advisory Committee members agreed that mediation should be encouraged as a valuable intervention strategy,
                                                                                                                   which  require
differed as to the propriety and reasonableness of Provider-drafted ADR Agreements in Consumer contracts
                                                                                                                       members,
Consumers to participate in mediation. Those unopposed to such provisions, a majority of Advisory Committee
                                                                                                                     where
noted that mediation offers significant potential advantages and relatively few risks to participants. Particularly
                                                                                                                 costs. Those
the provider subsidizes mediation, they reasoned, the prospective benefits to Consumers far outweigh the
                                                                                                  participate in settlement
expressing concerns regarding "mandatory" mediation adhere to the view that the choice to
discussions should be made voluntarily, and only after conflict arises. Other  concerns relate to  the cost of mediation, the
quality of mediators, the likelihood that not all disputes will be appropriate for mediation, and the lack of understanding
of mediation processes (including an understanding of the role of the neutral intervener) on the part of many Consumers.
Cf. Standards for Court-Connected Programs' 5.0 (courts should impose mandatory attendance in court-connected
                                                                                                                  other
mediation only when the cost of mediation is publicly funded, the mediation program is of high quality, and
requirements are met); SP,DR Report on Couft-Mandated ADR at 2-3'

                                                                                                                        about
Encouragement of the use of mediation involves, among other things, educating Consumers and their attorneys
                                                                                                   Princples  at 6 ("lt is the
the process. See principle 2 "Access to lnformation Regarding ADR Program." See also SP,DR
                                                                                                              provide...[and
responsibility of...private programs offering dispute resolution services to define clearly the services they
                                                                                                      should  be  provided
provide information about the program and neutrals to the parties.]"). At a minimum, Consumers
                                                                                                                      be in the
with (or have immediate access to)written information to explain mediation. As a rule, such information should
same language as the principal contract for goods or services. Cf. Standards for Court-Connected
                                                                                                        Programs'   3.2.b.,
                                                                                                          material should be
Commentary at 3-4 (lf a significant percentage of the population served is non-English-speaking, the
available in other languages as well.) See Principle 2.

Education of users should also include some treatment of the distinctive styles and strategies employed by
                                                                                                                       to
mediators. Today, mediators handling commercial disputes sometimes employ a facilitative, non-directive approach
problem-solving; in other situations, a more directive approach may be employed. See generally Leonard L. Riskin,
                                                                                                   Harv. Negotiation L. Rev.
Understand ing Mediators' Orientations, Strategies, and Techniques: A Grid for the Perplexed,l
I (1gg6)(providing a graphic tool for analyzing mediator approaches). Participants need to decide in advance of selection
                                                                                                                      the
the approach they want a mediator to adopt. The lndependent ADR lnstitution should advise the parties regarding
possibility of interviewing prospective mediators regarding qualifications and style, and help to arrange such interviews.

 Practical Suggestions


 As referenced in principle 5, mediation conducted by telephone conference call has proven to be
                                                                                                 an effective, economical

 method of resolving Consumer disputes where in-person mediation may not be feasible.

                  Case 2:21-cv-00577-JPS Filed 06/30/21 Page 25 of 33 Document 15-6                                 25   adr.org
 CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES
         .t AunntcaN AnstrRATtoru AssocIATION'u'
J



Special Provisions Retating to Binding Arbitration

Principte 1 1. Agreements to Arbitrate
                                    D
Consumers should be given:

    ..   clear and adequate notice of the arbitration provision and its consequences, including a statement of its mandatory or
         optional character;
    b.   reasonable access to information regarding the arbitration process, including basic distinctions between arbitration and
         court proceedings, related costs, and advice as to where they may obtain more complete information regarding arbitration
         procedures and arbitrator rosters;
    c.   notice of the option to make use of applicable small claims court procedures as an alternative to binding arbitration in
         appropriate cases; and,
    d.   a clear statement of the means by which the Consumer may exercise the option (if any) to submit disputes to arbitration
         or to court process.


Reporter's Comments


ln convening the Advisory Committee which developed this Protocol, ths AAA requested that the Committee focus its
attention upon due process standards for the conduct of Consumer ADR processes and not directly address the process of
forming an agreement to mediate or to arbitrate. Committee deliberations revealed a range of opinions regarding the use
of pre-dispute binding arbitration agreements in Consumer contracts. Without taking a position on the appropriateness
of such agreements, the Committee developed Principle 1 1 with the intended purpose of providing guidance to the
AlvA and similar lndependent ADR lnstitutions in the development of specific arbitration programs within the context of
existing law enforcing pre-dispute arbitration agreements. Within this context, Principle 11 emphasizes the importance of
knowing, informed assent to arbitration agreements.

Practical Suggestions


Consumers should have clear and adequate notice of the arbitration provision and basic information regarding the
process at the time of assent. The appropriate method of giving notice and providing essential information will vary with
the circumstances. For example, electronic transactions involving sofwvare licensure agreements require different notice
procedures than face-to-face negotiations or paper transactions. ln all cases, however, there should be some form of
conspicuous notice of the agreement to arbitrate and its basic consequences (including comparison to court process, cost
information, etc,). ln addition, the Consumer should be given the opportunity to acquire additional information regarding
the arbitration process. The latter might be obtainable through a mail or Web site address, an 800 number or other means
for Consumers to obtain additional information regarding arbitration rules and procedures (such as a brochure available
on request).




                   Case 2:21-cv-00577-JPS Filed 06/30/21 Page 26 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                                       26      adr.org
            AmnnrcaN ARert:RATloN AssocrATroN''
 J


The following is an example of a possible notice. ldeally, the "notice box" would be sufficiently prominent in the contract
document or electronic record so that a Consumer would readily notice it.


                                           NorcE oF AFBITRATToN                AGREEMENT:                                         i{



          This agreement provides that all disputes between you and IPROVIDER]will be resolved by BINDING ARBITRATION.

       You thus GIVE UP YOUR RIGHT TO GO TO COURT to assert or defend your rights under this contract (EXCEPT for matters
                                       that may be taken to SMALL CLAIMS COURT).

                          " Your rights will be determined by a NEUTRAL ARBITRATOR and NOT          a   judge or jury.

         * You are entitled to a FAIR HEARING, BUT the arbitration procedures are SIMPLER AND MORE LIMITED THAN RULES
                                                       APPLICABLE IN COURT.


           " Arbitrator decisions are as enforceable as any court order and are subject to VERY LIMITED REVIEW BY A COURT.

                                                             For Morc Dctallr,

                                                       *Review Section 6.2 above, OR

                                         * Check ourArbitration                                  oR
                                                                  ffi:ffiAcMEADR.COM,



Among other things, Consumers should have access to information regarding the initiation of the arbitration process. This
may be accomplished, for example, by providing customers with a brochure outlining relevant arbitration procedures. lf
the Consumer has the option of choosing between arbitration or court process, either at the time of contracting or after
disputes have arisen, the timing and means of electing the option should also be clearly stated in the notice.

Princip[e 1 2. Arbitration Hearings

1.   Fundamentally-Fair Hearing. All parties are entitled to a fundamentally-fair arbitration hearing. This requires adequate notice of
     hearings and an opportunity to be heard and to present relevant evidence to impartial decision- makers. ln some cases, such
     as some small claims, the requirement of fundamental fairness may be met by hearings conducted by electronic or telephonic
     means or by a submission of documents. However, the Neutral should have discretionary authority to require a face-to-face
     hearing upon the request of a party.

2.   Confidentiality in Arbitration. Consistent with general expectations of privacy in arbitration hearings, the arbitrator should make
     reasonable efforts to maintain the privacy of the hearing to the extent permitted by applicable law. The arbitrator should also
     carefully consider claims of privilege and confidentiality when addressing evidentiary issues.




                   Case 2:21-cv-00577-JPS Filed 06/30/21 Page 27 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                                        27    adr.org
             AmnRrcaN AnetrRATtoN AssocIATIoN"'
 J
       'ti




Reporter's Comments

There is universal agreement that parties to arbitration are entitled to a "fundamentally-fair hearing." See lll Federal
 Arbitration Law' 32.3.1.,1 . The language of subsection 1 closely follows the definition of a "fundamentally-fair hearing" set
forth in Bowla;-Fina ncial Grp.,lnc. v. Stifef Nicolaus & Co,,22 F.3d 1010, 1C"l3 (1CIh Cn. 1994) (applying the Federal
 ArbitrationAct). Beyond these basic requirements, of course, "[a]rbitration need not follow all the niceties of...courts."
 Grovner v. Georgia-pacific Corp.,625 F.zd 1289, 1290 (5th Cir. 1980). Moreover, the arbitrators have great leeway
                                                                                                                     in

conducting hearings, within the bounds of the parties' agreement. See Federal Arbitration Law, supra, " 32'1.,32.3.1     .1 '




Although authority is split on whether or not parties are guaranteed a face-to-face hearing before the arbitrators, see id.,
the Advisory Committee concluded that while in some circumstances fundamental fairness may require a face-to-face
hearing, in other cases the requirement may be satisfied by telephonic or electronic communications or submissions of
documents. See, e.g., Construction Arbitration Procedures 'F-9. See, e.g., Michael F. Altschul & Elizabeth S. Stong, AAA
Develops New Arbitration Rules to Resolve Wireless Disputes, ADR Currents, Fall 1997 , al6. ln small claims cases, the
requirement of these principles that parties retain the option of going to small claims court may make it reasonable for the
ADR agreement to provide alternatives to a face-to-face hearing.

Although confidentiality of hearings may be considered an advantage of arbitration, there is no absolute guarantee of
confidentiality.See id.,'92.6.l.Unlikecourtproceedings,however,thegeneralpublichasnorighttoattendarbitration
proceedings; if the parties agreer moreover, attendance at hearings may be severely restricted. See, e.9., AAA Q67n7ns76i2l
Rule 25 (directing arbitrators to "maintain the privacy of the hearings unless the law provides to the contrary"). Likewise,
arbitrators should be mindful of evidentiary privileges and confidentiality rights available to its parties under applicable
law and have discretion to issue protective orders respecting such rights.

The Advisory Committee recognized the dilemma posed by the tension between the desire for confidentiality in
arbitration and the need to provide Consumers access to information regarding arbitrators and sponsoring lndependent
ADR lnstitutions, including case statistics, data on recent arbitrations and other pertinent information. See, e.g., Alan Scott
Rau, lntegrity in private Judging,38 S. Tex. L. Rev. 485,524-26 (1997) (discussing concerns with "asymmetry of information"
regarding arbitrators when one party is an institutional "repeat player," and suggesting need for increased disclosure of
inftrmation regarding past decisions by an arbitrator); Mark E. Budnitz, Arbitration of Disputes Between Consumers and
                                                                                                        (discussing disparity
Financial lnstitutions: A Serjous Threat to Consume r Protection, 10 Ohio St. J. on Disp. Res. 267,293
           ,,repeat players" and consumers with regard to knowledge of prospective arbitrators)' Although the Advisory
between
Committee     did not address this issue, it recommends that the matter be the focus of serious study by the Committee or
a similar advisory group, supported by appropriate independent research efforts.

Practical Suggestions

                                                                                                                (Principle 5)'
Because these principles provide that parties should retain the option of an oral hearing in small claims court
it may be reasonable for the ADR agreement to provide other means for small claims arbitration. Such alternatives may
include a "desk arbitration" involving a decision on written submissions, participation in proceedings by telephone or
electronic data transmission, and other options.

                 Case 2:21-cv-00577-JPS Filed 06/30/21 Page 28 of 33 Document 15-6                                28    adr.org
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES
        -
            AnnnnrcaN AnetrRA:ttoN AssocIATIoN'




As is generally the case in commercial arbitration, arbitrators may undertake reasonable means to protect the privacy of
the hearing.

Prrnciple 13. Access to lnformation

No party should ever be denied the right to a fundamentally-fair process due to an inability to obtain information material
to a dispute. Consumer ADR agreements which provide for binding arbitration should establish procedures for
arbitrator-supervised exchange of information prior to arbitration, bearing in mind the expedited nature of arbitration.

Reporter's Comments


It is understood that ADR sometimes represents a tradeoff between the concept of full discovery associated with court
procedures and the efficiencies associated with minimal pretrial process. A hallmark of binding arbitration is the avoidance
of the cost and delay associated with extensive pre-hearing discovery. See lll FederalArbitration Law'34.1. ln recent
years, however, the notion that arbitration means little or no discovery has moderated due to the widening range of cases
submitted to arbitration and the increasing recognition that at least some pre-hearing exchange of information may
be necessary and appropriate to meet the due process rights of participants and may in some cases reduce the overall
length of the process. See id., Ch.34. See also Mark E. Budnitz, Arbitration of Disputes Between Consumers and Financial
lnstitutions: A Serious lhreat to Consumer Protection, 10 Ohio St. J. on Disp. Res. 267 ,283-84,31 1, 314 (arguing that limits
on discovery in arbitration hamper consumer claimants).

Addressing statutory disputes arising out of employment relationships, the Employment Due Process Protoco/states
that "[a]dequate but limited pre-trial discovery is to be encouraged and employees [and their representatives] should
have access to all information reasonably relevant to mediation and/or arbitration of their claims." Employment Due
Process Protocol' B.3. The Committee supports the concept of limiting the exchange of information as much as possible
while ensuring that Consumers and Providers each have access to information that is legally obtainable and relevant to
their case. ln most cases, this means that pre-hearing information exchange will consist of an exchange of documents as
directed by the arbitrator, identification of witnesses and a summary of their expected testimony. Arbitrators should have
the authority to require additional discovery when necessary such as requiring the deposition of witnesses unable to
appear at the hearing in order to preserve their testimony.

Although information exchange issues which cannot be handled by the agreement of the parties should generally be left
to the discretion of the arbitrator, it may be appropriate for advisory groups (including adequate consumer representation)
to develop guidelines for information exchange in speciflc kinds of cases. See, e.g., National Association of Securities
Dealers, National Arbitration and Mediation Committee, Report of the Drafting Subcommittee on The Discovery Guide,
Dec.3, 1997 Draft.

Some Advisory Committee members also expressed concern about the forced produclion of privileged documents, and
argued that arbitrators should be required to observe established privileges such as the attorney-client privilege and
work-product privilege. See James H. Carter; The Attorney-Client Privilege and Arbitration, ADR Currents, Winter 1996'97,
1 . As stated in Principle 12, arbitrators should "carefully consider claims of privilege and confidentiality when addressing




                Case 2:21-cv-00577-JPS Filed 06/30/21 Page 29 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                           29   adr.org
    3          AvrsnrcaN ARerrRArroN AssocIATIoNu'




evidentiary issues." Such protections may be addressed in the arbitration agreement (including incorporated arbitration
procedures), and should be thoroughly treated, along with information exchange issues, in arbitrator training programs.

Practical Suggestions


ln many cases, issues relating to information exchange may be addressed by the arbitrator(s) at a preliminary conference.
See, e.g., AAAWireless Rules " R-9, R-10. Some rules require that all exhibits be exchanged a certain number of days
prior to hearings. See id., R-10.


Principte 14. ArbitraI Remedies

The arbitrator should be empowered to grant whatever relief would be available in court under law or in equity.

Reporter's Comments


As a general rule, arbitrators have broad authority to fashion relief appropriate to the circumstances. See lll Federal
Arbitration Law' 36.1 .1 . Their discretion is limited only by the agreement of the parties and the scope of the submission to
arbitration. See id., '36.1.2.

There are, however, a number of issues respecting the ability of arbitrators to award certain remedies which would be
available in court. For example, although the trend under federal and state law is to acknowledge the authority of
arbitrators to award punitive damages, a few state courts still take the opposing view. See genera/ly FederalArbitration Law,
supra, ' 36.3; Thomas J. Stipanowich, Punitive Damages and the Consumerization of Arbitration,92 Nw. U. L, Rev. 1 (1998).
And although courts may award attorney's fees where permitted by statute or by agreement of the parties, or where a
party acts vexatiously or in bad faith, there is confliaing authority regarding the ability of arbitrators to take similar action.
See general ly Federal Arbitration Law, supra,' 36.8.


This provision incorporates language similar to that contained in the Employment Due Process Protocol, ' C.5. The intent
is to make clear that arbitrators deriving their authority from Consumer contracts should enjoy the same authority courts
have to fashion relief, including awarding attorney's fees and punitive damages in appropriate cases.


Contractual limitations of damages may limit the authority of arbitrators in the same fashion that they limit judicial
remedies. lt is possible that an award of damages in excess of a contractual limit would be vacated under pertinent
statutory standards or common law principles. See, e.g., FAA ' 10(a) (4). But see Stipanowich , Punitive Damages, supra, at
33-36 (discussing public policy limitations on pre-dispute caps on punitive damages).


Principle 15. Arbitration Awards

1   .    Final and Binding Award; Limited Scope of Review. lf provided in the agreement to arbitrate, the arbitratorb award should be
        final and binding, but subject to review in accordance with applicable statutes governing arbitration awards.
2,      Standards to Guide Arbitrator Decision-Making. ln making the award, the arbitrator should apply any identified, pertinent
        contract terms, statutes and legal precedents.

                      Case 2:21-cv-00577-JPS Filed 06/30/21 Page 30 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                                        30     adr.org
             AunntcaN AnsrrRArIol{ AssocIATIoN'
J

3.    Explanation of Award. At the timely request of either party, the arbitrator should provide a brief written explanation of the basis
     for the award. To facilitate such requests, the arbitrator should discuss the matter with the parties prior to the arbitration hearing.


Reporter's Cotnments


Review of arbitration awards is very limited under modern arbitration statutes. Courts are very reluctant to vacate awards,
or to second-guess the decisions of arbitrators on matters of procedure or substance. See generally lY Federal Arbitration
Law, ch. 40. "Arbitrators can misconstrue contracts, make erroneous decisions of fact, and misapply law all without having
their awards vacated." See jd., ' 40.6.1. While some members of the Advisory Committee expressed concerns regarding
the current state of the law, it was generally agreed that finality was a primary objective of arbitration and that it would
be inappropriate to recommend more rigorous judicial review for Consumer arbitration awards than for other arbitration
awards. At the same time, however, the Advisory Committee concluded that the rules should specifically direct arbitrators
to follow pertinent contract terms and legal principles. This requirement may have implications for qualifications and
training of Neutrals pursuant to Principle 4.

Leading modern arbitration statutes do not require arbitrators to provide a written explanation or give reasons for their
awards. See generally lll Federal Arbitration Law' 37 .4.1. Similarly, some leading commercial arbitration rules do not
require findings of fact or conclusions of law. See, e.g., AAuq Commercial Rules, Those supporting "bare" awards argue that
a written rationale will make it more likely that courts will inquire into the merits of the award, contrary to policies of finality
underlying modern statutes. They also observe that not being required to write an opinion simplifies the arbitral task and
permits multi-member arbitration panels, like juries, to agree on a decision without concurring on a rationale. See id.

On the other hand, some other commercial arbitration rules call for a statement of the underlying rationale. See, e.9., CPR
Rules for Non-administeredArbitration of Business Disputes, Rule 13.2. Those supporting awards with written rationales
argue that a written rationale encourages more disciplined decision-making and enhances party satisfaction with the
result. See Alan Scott Rau, lntegrity in Private Judging,3S S. Tex. L. Rev. 485, 529-39 (1997) (offering arguments in favor of
"reasoned" awards). After considering the pros and cons of "reasoned " awards, the Advisory Committee concluded that
arbitrators of Consumer disputes should provide at least a brief written explanation if requested to do so by any party.

As noted in the Comments accompanying Principle 12, the Advisory Committee recognized the dilemma posed by the
tension between the desire for confidentiality in arbitration (including information regarding arbitration awards) and the
need to provide Consumers access to information regarding arbitrators and sponsoring lndependent ADR lnstitutions,
including case statistics, data on recent arbitrations and other pertinent information. Although the Advisory Committee
did not address this issue, it recommends that the matter be the focus of serious study by the Advisory Committee or a
similar advisory group, supported by appropriate independent research efforts.

Practical Suggestions


To facilitate requests for reasoned awards, the arbitrator should raise the issue with the parties prior to the arbitration
hearing. The matter should be addressed at the preliminary conference if one is conducted.



                    Case 2:21-cv-00577-JPS Filed 06/30/21 Page 31 of 33 Document 15-6                                            31    adr.org
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES
 4         Annnnrcax AnstrRATIoN AssocIATIoN"'




A Due Process Protocol for Mediation and Arbitration of
Consumer Disputes
Dated: April17,199B

Some of the signatories to this Protocol were designated by their respective organizations, but the Protocol reflects their
personal views and should not be construed as representing the policy of the designating organizations.


Thr Honorable Wnslow Christian                                  Elaine Kolish
Co-chair                                                        Associate Director
Justice (Retired)                                               Division of Enforcement
California Court of Appeal                                      Bureau of Consumer Protection
                                                                Federal Trade Commission
Willlam N. Miller
Co-chair                                                        Robert Marotta
Director of the ADR Unit                                        Wolcott, Rivers, Wheary, Basnight & Kelly,   P.C.

Office of Consumer Affairs                                      Formerly Office of the General Counsel
Virginia Division of Consumer Protection                        General Motors Corporation
Designated by National Association of Consumer
Agency Administrators                                           Robert E. Mcade
                                                                Senior Vice President
David B. Adcock                                                 American Arbitration Association
Office of the University Counsel
Duke University                                                 Ken McEldowney
                                                                Executive Director
Steven G. Gallagher                                             Consumer Action
Senior Vice President
American Arbitration Association                                Michelle Meier
                                                                Former Counsel for Government Affairs
MichaelF. Hoellering                                            Consumers Union
GeneralCounsel
American Arbitration Association                                Anita B. Metzon
                                                                Executive Director
J. Clark Keleo                                                  American Council on Consumer lnterests
Director
lnstitute for Legislative Practice                              James A. Ncwell
University of the Pacific                                       Associate General Counsel
McGeorge School of Law                                          Freddie Mac



                    Case 2:21-cv-00577-JPS Filed 06/30/21 Page 32 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                                               32   adr.org
          Amnnrcax AnstrRArtoN AssocIATIoN"'
 .-/




Shirley F. Sarna                                        Deborah M. Zuckerman
Assistant Attorney General-ln-Charge                    Staff Attorney
Consumer Frauds and Protection Bureau                   Litigation Unit
Office of the Attorney General State of New York        American Association of Retired Persons
Designated by National Association of
Attorneys General                                       Thomar Stipanowich
                                                        Academic Reporter
DanielC. Smith                                          W.L. Matthews Professor of Law
Vice President and Deputy General Counsel               University of Kentucky College of Law
Fannie Mae

Terry L. Trantina
Member
Ravin, Sarasohn, Cook, Baumgarten, Fisch & Rosen, P.C
Formerly General Attorney
AT&T Corp.




                 Case 2:21-cv-00577-JPS Filed 06/30/21 Page 33 of 33 Document 15-6
CONSUMER DUE PROCESS PROTOCOL STATEMENT OF PRINCIPLES                                             33   adr.org
